DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,987 (hereinafter ‘987). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘987
Claim 1:
displaying, by data processing hardware of a user device, a prompt in a graphical user interface executing on the data processing hardware, the prompt requesting a user to provide a personalized term for initiating the user device to perform a particular action;



transmitting, by the data processing hardware, the audio data corresponding to the user speaking the personalized term to a server-based configuration engine, the audio data when received by tire server-based configuration engine causing the server-based configuration engine to obtain a detection model that corresponds to the personalized term;

receiving, at the data processing hardware, an utterance spoken by tire user, the utterance comprising the personalized term, and 
when the personalized term is detected in the utterance spoken by the user using the detection model obtained by the server-based configuration engine, initiating, by 
Claim 1:
receiving, at data processing hardware, from a user device, text corresponding to a personalized term for initiating the user device to perform a particular action, the user device configured to: receive, in a graphical user interface executing on the user device, an input indication corresponding to a user entering the text corresponding to the personalized term; and 
send the text corresponding to the personalized term to the data processing hardware; 

receiving, at the data processing hardware, from the user device, audio data corresponding to an utterance spoken by the user; and when the personalized term is detected in the utterance spoken by the user, initiating, by the data processing hardware, the user device to perform the particular action.

Current Application					‘987
Claim 11:
data processing hardware; and 

memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising:

displaying a prompt in a graphical user interlace executing on the data processing hardware, the prompt requesting a user to provide a personalized term for initiating the user device to perform a particular action;

receiving audio data corresponding to the user speaking the personalized temp transmitting the audio data corresponding to the user speaking the personalized term to a server-based configuration engine, tire audio data when received by the server-based configuration engine causing the server-based configuration engine to obtain a detection mode! that corresponds to the personalized term;

receiving an utterance spoken by the user, the utterance comprising the personalized term, and

when the personalized term is detected in the utterance spoken by the user using the detection model obtained by the server-based configuration engine, initiating the user device to perform the particular action.
Claim 11:
data processing hardware; and 

memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising: 

receiving, from a user device, text corresponding to a personalized term for initiating the user device to perform a particular action, the user device configured to: 

receive, in a graphical user interface executing on the user device, an input indication corresponding to a user entering the text corresponding to the personalized term; and send the text corresponding to the personalized term to the data processing hardware; 

receiving, from the user device, audio data corresponding to an utterance spoken by the user; and when the personalized term is detected in the utterance spoken by the user, initiating the user device to perform the particular action.


Claims 2-10 and 12-20 of the current application correspond to claims 2-10 and 12-20 of ‘987.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664